Exhibit 10.1

 

NINTH AMENDMENT TO LEASE AGREEMENT

THIS NINTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made as of the
31st day of August, 2020 (the “Effective Date”) by and between VENABLE HISTORIC,
LLC, a Delaware limited liability company (“Landlord”), and PRECISION
BIOSCIENCES, INC., a Delaware corporation (“Tenant”), with respect to the
following recitals:

A.Pursuant to that certain Lease Agreement dated April 5, 2010 (the “Original
Lease”), as modified by a First Amendment to Lease Agreement dated August 19,
2011, and by a Second Amendment to Lease Agreement dated July 13, 2015, and by a
Third Amendment to Lease Agreement dated January 12, 2016, and by a Fourth
Amendment to Lease Agreement dated September 30, 2016 (the “Fourth Amendment”),
and by a Fifth Amendment to Lease Agreement dated January 24, 2018, and by a
Sixth Amendment to Lease Agreement dated August 6, 2018, and by a Seventh
Amendment to Lease Agreement dated November 14, 2018, an Amended and Restated
Seventh Amendment to Lease Agreement dated February ___, 2019, and an Eighth
Amendment to Lease Agreement dated March 3, 2020 (collectively, the “Lease”),
Landlord (as successor to Venable Tenant LLC, and VC Owner, LLC) leases to
Tenant certain office space in the group of interconnected buildings situated at
302 East Pettigrew Street, Durham, North Carolina known collectively as “Venable
Center” (the “Project”), as more particularly described in the Lease;

B.All capitalized terms used in this Amendment that are not otherwise defined
herein shall have the meanings ascribed to such terms in the Lease.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree as follows:

1.Premises.  Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, approximately 330 rentable square feet of space known as Suite 100
(the “Suite 100 Premises”) in the Prizery Building (the “Building”) located
within the Project, as outlined on Exhibit A attached hereto and incorporated
herein.  The Term of the Lease with respect to the Suite 100 Premises shall
commence as of September 1, 2020 (the “Ninth Amendment Commencement Date”) and
shall be coterminous with the Term applicable to the remainder of the Premises.
From and after the Ninth Amendment Commencement Date, the Suite 100 Premises
shall constitute a portion of the “Premises” for all purposes under the Lease.
Landlord shall have no liability to Tenant in the event Landlord is unable to
deliver possession of the Suite 100 Premises to Tenant on the Ninth Amendment
Commencement Date due to the holding over by the prior tenant thereof or due to
any other matter beyond Landlord's reasonable control (and further provided that
Landlord shall use commercially reasonable efforts to enforce its rights under
the existing lease agreement for the tenant currently occupying the Suite 100
Premises); however, in the event Landlord is unable to deliver possession of the
Suite 100 Premises on or before the Suite 100 Rent Commencement Date (defined
below), Base Rent with respect to the Suite 100 Premises will not begin to
accrue until the first business day after Landlord is able to deliver possession
of the Suite 100 Premises, broom clean and free of any prior tenancy.  

 

--------------------------------------------------------------------------------

 

2.Base Rent for Suite 100 Premises.  From and after October 1, 2020, (the “Suite
100 Rent Commencement Date”), Tenant shall pay Base Rent with respect to the
Suite 100 Premises only in accordance with the following rent table:  

 

Period

Rate

Annual Base Rent

Monthly Base Rent

Suite 100 RCD* – January 31, 2021

$32.50

N/A

$893.75

February 1, 2021 – January 31, 2022

$33.48

$11,048.40

$920.70

February 1, 2022 – January 31, 2023

$34.48

$11,378.40

$948.20

February 1, 2023 – January 31, 2024

$35.51

$11,718.36

$976.53

February 1, 2024 – July 31, 2024

$36.58

N/A

$1,005.95

 

* Suite 100 Rent Commencement Date.  

3.Additional Rent.  Commencing on the Suite 100 Rent Commencement Date, Tenant
shall pay Additional Rent with respect to the Suite 100 Premises pursuant to
Section 6 of the Original Lease. With respect to the Suite 100 Premises (only),
Tenant’s Proportionate Share shall be (i) 1.59%, which is the ratio of 330 (the
rentable square footage of the Suite 100 Premises) to 20,814 (the rentable
square footage of the Building), and (ii) 0.38%, which is the ratio of 330 (the
rentable square footage of the Suite 100 Premises) to 87,416 (the rentable
square footage of the Project) for the Project. Notwithstanding anything in the
Lease to the contrary, with respect to the Suite 100 Premises only, the Base
Rent is a modified “full-service” rental rate, and commencing on January 1,
2021, Tenant shall pay its Proportionate Share of increases in Operating
Expenses over the Operating Expenses incurred in calendar year 2020.

4.Tenant Improvements.  Subject to this Section 4, Tenant shall accept the Suite
100 Premises in its “as is” condition (subject to Landlord's continuing repair
and maintenance obligations, as outlined in Section 10 of the Original Lease (as
may be amended)), and Landlord shall have no obligation to make any alterations
or improvements thereto whatsoever (provided that Landlord shall deliver same in
good and tenantable condition, broom clean, with all systems serving same in
good working order). Any alterations that Tenant desires to make in the Suite
100 Premises shall be subject to all the terms and conditions set forth in
Section 11 of the Original Lease.  

5.Brokers.  Landlord and Tenant each warrant to the other that in connection
with this Amendment neither has employed or dealt with any broker, agent or
finder, other than CBRE­Raleigh, LLC (the “Landlord’s Broker”) and Cushman &
Wakefield (the “Tenant’s Broker”, together with Landlord’s Broker, collectively,
“Brokers”). Landlord acknowledges that it shall pay any commission or fee due to
the Landlord’s Broker, pursuant to a separate written agreement.  Landlord’s
Broker shall pay any commission or fee due to Tenant’s Broker, pursuant to a
separate written agreement. Each party shall indemnify and hold the other
harmless from and against any claim for brokerage or other commissions asserted
by any broker, agent or finder employed by the indemnifying party or with whom
the indemnifying party has dealt, other than the Brokers.

6.Notices.  The Landlord notice information and payment information in Section
29(b) of the Original Lease, as amended by Section 8 of the Amended and Restated
Seventh Amendment to Lease Agreement is hereby deleted in its entirety, and
replaced with the addresses set forth on Exhibit B, attached hereto and
incorporated by reference.

7.Acknowledgement.  Landlord and Tenant acknowledge that, to their actual
knowledge, each party has complied with all of its obligations under the Lease
to date, and, to the extent not expressly

2

 

--------------------------------------------------------------------------------

 

modified hereby, all of the terms and conditions of said Lease shall remain
unchanged and in full force and effect.

8.Miscellaneous.  The foregoing is intended to be an addition and a modification
to the Lease.  Except as modified and amended by this Amendment, the Lease shall
remain in full force and effect.  If anything contained in this Amendment
conflicts with any terms of the Lease, then the terms of this Amendment shall
govern and any conflicting terms in the Lease shall be deemed deleted in their
entirety.  Each party to this Amendment shall execute all instruments and
documents and take such further action as may be reasonably required to
effectuate the purposes of this Amendment.  This Amendment may be modified only
by a writing executed by the parties hereto.  This Amendment may be executed in
multiple counterparts, each of which shall be deemed an original, and all such
counterparts shall together constitute one and the same instrument.  The
invalidity of any portion of this Amendment shall not have any effect on the
balance hereof.  This Amendment shall be binding upon the parties hereto, as
well as their successors, heirs, executors and assigns.  This Amendment shall be
governed by, and construed in accordance with North Carolina law.

[Remainder of this page intentionally left blank]

3

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this
Amendment as of the day and year first above written.

 

LANDLORD:

VC HISTORIC, LLC

a Delaware limited liability company

By:

 

/s/ Jeff Sheehan

Name:

 

Jeff Sheehan

Title:

 

Manager

TENANT:

PRECISION BIOSCIENCES, INC.

a Delaware corporation

By:

 

/s/ Sinu Bhandaru

Name:

 

Sinu Bhandaru

Title:

 

Vice-President Operations & IT

 

 

4

 

--------------------------------------------------------------------------------

 

EXHIBIT A

FLOOR PLAN OF SUITE 100 PREMISES

 

--------------------------------------------------------------------------------

 

EXHIBIT B

LANDLORD NOTICE AND PAYMENT ADDRESSES

 

For Notice Information

Landlord:

Venable Historic, LLC

 

c/o Jordan Park Group LLC

 

100 Pine Street, Suite 2600

 

San Francisco, CA 94111

 

Attention: Legal and Compliance

 

Email: legalcompliance@jordanpark.com

And to:

c/o Trinity Capital Advisors, LLC

 

440 South Church Street, Suite 800

 

Charlotte, NC 28202

 

Attn: Jeff Sheehan

 

Email: jsheehan@trinitycapitaladvisors.com

And to:

c/o SLI Capital, LLC

 

424 Six Forks Rd, Suite 820

 

Raleigh, NC 27609

 

Attn: Bryan Kane

 

Email: bmk@slicap.com

With copy to:

Sidley Austin LLP

 

484 Seventh Avenue

 

New York, NY 10019

 

Attn: Steven C. Koppel

 

Email: skoppel@sidley.com

With copy to:

Troutman Pepper Hamilton Sanders LLP

 

301 South College Street, Suite 3400

 

Charlotte, NC 28202

 

Attn: Patrick L. Ridinger

 

Email: patrick.ridinger@troutman.com

For Payment Information:

Landlord:

Venable Historic, LLC

 

c/o TP Triangle, LLC

 

3020 Carrington Mill Blvd, Suite 425

 

Morrisville, NC 27560

 

For ACH payments:

 

JPMorgan Chase Bank, N.A.

 

383 Madison Avenue

 

New York, New York 10017

 

ABA # - 021000021

 

Account Number – 758985498

 

For Account of - VENABLE HISTORIC, LLC

 

6

 